                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 B. RENEL FLOYD                                   )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )   CIVIL ACTION NO. 1:17-cv-451-TFM-N
                                                  )
 PEM REAL ESTATE GROUP, et al                     )
                                                  )
        Defendants.                               )

                                             ORDER

       On January 9, 2019, the magistrate judge entered a report and recommendation which

recommends the Motion for Judgment filed by Defendant HW Mobile Investco LLC be granted.

See Doc. 96. Plaintiff filed her objections on January 25, 2019 which is more than 14 days after

the entry of the report and recommendation. See Doc. 97. Though normally pro se parties are

given the benefit of mailing time, Plaintiff was previously given the ability to electronically file

and therefore the objections are two days late. Defendant timely responded to the objections and

noted their tardiness. See Doc. 98. Regardless of whether they were timely and whether the court

applies a de novo or clearly erroneous standard, the objections lack merit and are overruled.

       Accordingly, the Report and Recommendation of the Magistrate Judge is ADOPTED and

Investco’s Motion for Judgment on the Pleadings (Doc. 83) is GRANTED.

       This remainder of this case is REFERRED back to the Magistrate Judge pursuant to 28

U.S.C. § 636(b)(1).

       DONE and ORDERED this the 14th day of February 2019.

                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE



                                            Page 1 of 1
